UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 Commission file number 333-171046 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (Stateorotherjurisdictionof incorporationororganization) I.R.S.Employer Identification No. 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(609) 707-1519 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
